Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Jamell Donniell Brooks, Appellant                     Appeal from the 30th District Court of
                                                      Wichita County, Texas (Tr. Ct. No. 51,604-
No. 06-13-00076-CR         v.                         A). Opinion delivered by Chief Justice
                                                      Morriss, Justice Carter and Justice Moseley
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no reversible error in the judgment
of the court below. We affirm the judgment of the trial court.
       We note that the appellant, Jamell Donniell Brooks, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 8, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk